DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-22, 29, 34, 35, and 83-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation “optionally, a handle…”  The metes and bounds of this claim are unclear, as it is unclear how the handle is optional and how the optional handle is connected with a third connection, i.e. if there is no handle, how is there a connection.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 17, 18, 20-22, 85, and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn (USP 6,598,685).
	Mashburn disclose a drilling mud screen puller/installer tool comprising: (a) a hollow body (92) having a first end, a second end and a first length (see figure 4); (c) a shaft (100) having a first end, a second end and a second length; (d) a movable sleeve (116 is considered a sleeve as it sounds shaft of 100 and moves from a compact position to an extended position) having a first end, a second end and a third length (see figure 4), wherein the movable sleeve is disposed around a portion of the shaft (see figure 4); (e) optionally, a handle, wherein the handle is connected to the movable sleeve via a third connection (wherein this feature is optional and thus not required by the claim); and (f) a puller/installer plate (126) having a first end and a second end, wherein the second end of the shaft is connected to the first end of the puller/installer plate via a fourth connection (connected via 146).  Mashburn does not disclose a striker plate.  However, Mashburn disclose a radial shoulder (98), shown in figure 5.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the shoulder a separate piece from 92, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  The spring is biased against the shoulder thus the shoulder is considered the claimed striker plate, wherein the Examiner hereby takes Official Notice that connections to maintain separable pieces together is well-known and it would have been obvious to attach via a connection to 92 and threads to 100, to retain the current structure shown in figure 4. 
	With respect to claim 18, Mashburn disclose that the puller/installer plate has a means to engage a drilling mud screen (wherein the shape of the shoulder 98 is capable of attaching to a screen).
	With respect to claim 20, Mashburn does not disclose welds.  However, the Examiner hereby takes Official Notice that welds are a well-known type of connection in the wellbore art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashburn by including a weld for the predictable result of providing a connection.
With respect to claim 21, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the body and the movable sleeve from AISI 4140 or equivalent, stainless steel or combinations thereof, and constructed one or more of the handle and the shaft from AISI 1018 or equivalent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 22, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed one or more of the striker plate and the puller/installer plate from stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 85, Mashburn disclose further comprising: (g) groove (114) on the shaft, wherein the groove is offset from the first end of the body or the second end of the body (see figure 4).
With respect to claim 88, Mashburn disclose a drilling mud screen puller/installer tool comprising: (a) a hollow body (92) having a first end, a second end and a first length (see figure 4); (c) a shaft (100) having a first end, a second end and a second length (see figure 4); (d) a movable sleeve (116 is considered a sleeve as it sounds shaft of 100 and moves from a compact position to an extended position) having a first end, a second end and a third length, wherein the movable sleeve is disposed around a portion of the shaft (see figure 4); and (e) a puller/installer plate (126) having a first end and a second end, wherein the second end of the shaft is connected to the first end of the puller/installer plate via a third connection (146).  Mashburn does not disclose a striker plate.  However, Mashburn disclose a radial shoulder (98), shown in figure 5.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the shoulder a separate piece from 92, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  The spring is biased against the shoulder thus the shoulder is considered the claimed striker plate, wherein the Examiner hereby takes Official Notice that connections to maintain separable pieces together is well-known and it would have been obvious to attach via a connection to 92 and threads to 100, to retain the current structure shown in figure 4. 

Allowable Subject Matter
7.	Claims 19, 29, 34, 35, 83, 84, 86, and 87 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672